Case 1:18-cv-01688-RGA Document 13 Filed 11/05/18 Page 1 of 1 PagelD #: 59

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SHARIECE HANNAH
Plaintiff,
V.
AMAZON.COM, INC.

Defendant.

Civil Action No.: 18-ev-1688-CFC

STIPULATION OF DISMISSAL WITH PREJUDICE

IT IS HEREBY stipulated by and between the parties that the above-referenced matter

filed by Plaintiff, Shariece Hannah, against Defendant, Amazon.com, Inc. is hereby voluntarily

dismissed with prejudice, with each party bearing its own attorneys’ fees and costs.

/s/ David M. Koller

David M. Koller

Sarah R. Lavelle

KOLLER LAW LLC

2043 Locust Street, #1B
Philadelphia, PA 19103
davidk@kolerlawfirm.com

slavelle@kollerlawfirm.com
Attorneys for Plaintiff

/s/ Justin K. Victor

Justin K. Victor (#5705)

MORGAN, LEWIS & BOCKIUS LLP
1007 N. Orange Street, Suite 501
Wilmington, DE 19801

(302) 574-3000

justin. victor@morganlewis.com

Terry D. Johnson, Esq.

Jocelyn L. Womack, Esq.

MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street

Philadelphia, PA 19103

terry. johnson@morganlewis.com
jocelyn.womack@morganlewis.com
Attorneys for Defendant

IT IS HEREBY ORDERED this day of , 2018.

 

U.S. District Judge

 
